DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed September 24, 2021, are acknowledged and have been fully considered.  Claims 1-20 are pending and currently under consideration.  Claims 1-2, 5, 8, 11, 13-16 and 19 have been amended; and new claim 20 has been added.  The present application is being examined under the pre-AIA  first to invent provisions.
Status of Office Action: Final

Status of Withdrawn Claim Objections & Rejections
The objections to claims 5, 8, 13, 15 and 19 (items A., B., C., D. and E. at par. 3-4 of the 05/11/2021 Office action) are withdrawn in light of applicant’s 09/24/2021 amendments.  Applicant’s 09/24/2021 remarks at p. 8, par. 6 to p. 9, par. 2, are acknowledged.
The rejection of claims 8, 11 and 14-15 under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite (items A., B. and C. at par. 5-6 of the 05/11/2021 Office action), are withdrawn in light of applicant’s 09/24/2021 amendment.  Applicant’s 09/24/2021 remarks at p. 9, par. 3-5, are acknowledged.
The rejection of claims 1-19 under 35 U.S.C. § 103 (a) over BRACHT (US 2004/0096490 A1), in view of GALE (WO 00/37058) and ANHӒUSER (US 5,110,599) (at par. 7-26 of the 05/11/2021 Office action), is withdrawn, in light of applicant’s 09/24/2021 amendments and applicant’s 09/24/2021 remarks at p. 11, par. 1, which are found to be persuasive.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 1 is objected to because the claim should read:
[...]
step
B.	Claim 20 is objected to because the claim should read:
[...]
and said printing stepa
[...].
Appropriate correction is required.

New Claim Rejections – pre-AIA  35 USC § 112 – Necessitated by Amendments
The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 2 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 2 is drawn to:
2. ([...]) The method according to claim 20, wherein said printing method is a pad printing method.
while claim 20 is drawn to a method for producing a transparent or translucent transdermal therapeutic system involving a “printing” active step, wherein “said printing method is a method comprising the step of transferring the active substance-containing preparation onto the light-permeable, fiber-free pressure-sensitive adhesive layer by a distributor plate of an application device, said distributor plate being provided with at least one passage.”  Therefore, the requirement of claim 2 for a “pad printing method” is indefinite because claim 20, from which claim 2 depends, is drawn to printing by a “distributor plate,” which are different printing methods per par. [0012] and [0013] of the instant published application, US 2020/0009073 A1.  Thus, it is unclear as to whether the claims are drawn to printing by pad or distributor plate, which are two different printing methods.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  













Summary/Conclusion
Claim 2 is rejected.  Claims 1 and 3-20 are allowable pending address of the formalities indicated above.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611